DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1-9 is the inclusion of the limitations of, as claimed in the combination:
the controller is configured to: determine a correction level indicating a degree of lowering the density of the image in the second area in the second area process, by using the second partial image data included in the object image data and corresponding to the second area and the first partial image data included in the object image data and corresponding to the first area; and execute the second area process based on the correction level.
The primary reason for the allowance of claim 10 is the inclusion of the limitations, as claimed in the combination, of the computer program causing the computer to:
determine a correction level indicating a degree of lowering the density of the image in the second area in the second area process, by using the second partial image data included in the object image data and corresponding to the second area and the first partial image data included in the object image data and corresponding to the first area; and execute the second area process based on the correction level.
The primary reason for the allowance of claims 11-20 is the inclusion of the limitations of, as claimed in the combination, the controller configured to:
correct density of the first overlapping area by reducing an usage amount 44of the ink in the first overlapping area, and the controller is configured to correct the density of the first overlapping area in a case that the first overlapping area and the first non-overlapping area satisfy a specific condition.
U.S. 20190286955 A1 to Hasegawa et al. discloses increasing a density in the overlapping area to account for overlaid dots which reduce overall image density [0109]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896